           Case 2:03-cr-00110-JAM-KJN Document 182 Filed 04/22/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:03-CR-00110-JAM-KJN
11                                 Plaintiff,            STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                            v.                         SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   VINCENT JACKSON,
14                                 Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on March 30, 2021. Docket No.
20 173. The government’s response was due on April 20, 2021, with any reply from the defendant due on

21 April 27, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          April 23, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
           Case 2:03-cr-00110-JAM-KJN Document 182 Filed 04/22/21 Page 2 of 2


 1                 b)         The defendant’s reply to the government’s response to be filed on or before April

 2          30, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: April 21, 2021                                    PHILLIP A. TALBERT
                                                               Acting United States Attorney
 7

 8                                                             /s/ JASON HITT
                                                               JASON HITT
 9                                                             Assistant United States Attorney

10

11    Dated: April 21, 2021                                    /s/ ETAN ZAITSU
                                                               ETAN ZAITSU
12                                                             Counsel for Defendant
                                                               VINCENT JACKSON
13

14
                                                       ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 173, is due on or
18
     before April 23, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on April 30, 2021.
20

21
            IT IS SO FOUND AND ORDERED this 22th day of April, 2021.
22

23

24                                                      /s/ John A. Mendez
25                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                     2
